Citation Nr: 1446942	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-35 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected disc space narrowing of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel






INTRODUCTION

The Veteran served on active duty from April 1985 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision.

In a September 2011 rating decision, the RO denied entitlement to service connection for depression.  The Veteran indicated in a December 2011 statement that he disagreed with the denial of this claim.  In an October 2013 rating decision, the RO granted service connection for a major depressive disorder and assigned an evaluation of 10 percent, effective July 21, 2010.  This decision was a complete grant of benefits with respect to this issue of service connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue of service connection is no longer on appeal before the Board.

The RO issued a statement of the case (SOC) with regard to the issue of service connection for sciatica in October 2013.  As the Veteran has not submitted a timely substantive appeal with regard to this issue, this issue is not currently on appeal before the Board.
 
In the October 2014 Appellant's Brief, the representative argued that the VA compensation and pension examiner stated during his examination that the Veteran's back limited his ability to work only in a very limited duty basis.  The United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) held, in substance, that every claim for a higher evaluation includes a claim for individual unemployability where the Veteran claims that his service-connected disabilities prevents him from working.  In this case, the Veteran has not indicated that his service-connected lumbar spine disability prevents him from working.  Moreover, the medical evidence of record does not reflect that his lumbar spine disability prevents him from working.  The December 2012 VA examiner specifically determined that the Veteran's lumbar spine disability did not impact his ability to work.  Accordingly, the Board finds that the issue of entitlement to individual unemployability need be given no further consideration at this time.


FINDING OF FACT

The Veteran's service-connected disc space narrowing of the lumbar spine is manifested by complaints of pain, spasms resulting in reversed lordosis, and limitation of motion, with flexion being greater than 30 degrees. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for service-connected disc space narrowing of the lumbar spine have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A February 2009 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The Veteran was most recently provided a VA examination which addressed his lumbar spine disability claim in December 2012.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  The examination in this case is adequate upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an evaluation in excess of 20 percent for service-connected disc space narrowing of the lumbar spine.

In an April 2009 rating decision, the RO assigned a 20 percent evaluation to the Veteran's service-connected disc space narrowing of the lumbar spine, effective November 28, 2008, under Diagnostic Codes 5003-5237.  The Veteran is seeking a higher rating.

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).
For VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2013).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

Under Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).
When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board has reviewed all relevant VA treatment records, which document complaints of back pain.  Additionally, the Veteran has complained of back pain that radiates into his legs at times.  See VA treatment records, July 2009 and December 2010.

In a February 2009 statement from the Veteran's fiancé, she reported that the Veteran always had back pain and his back often caused problems in his sexual performance. 

In March 2009, the Veteran underwent a VA examination, at which the Veteran reported pain that traveled to both legs.  Upon examination, the Veteran had no ankylosis of the lumbar spine.  He was noted as having forward flexion of 110 degrees, extension of 30 degrees, left lateral flexion of 20 degrees, right lateral flexion of 20 degrees, left lateral rotation of 30 degrees, and right lateral rotation of 30 degrees, all with pain.  The Veteran did not demonstrate fatigue, weakness, lack of endurance, or incoordination.  He had no incapacitating episodes during the prior 12 months.  The Veteran had spasms severe enough to result in reversed lordosis.  The examiner noted that the Veteran reported a history of bowel and erectile dysfunction but that neither were related to the Veteran's lumbar spine conditions. 

In April 2010, the Veteran underwent another VA examination, at which he was noted as having a forward flexion of 0 to 90 degrees, extension of 0 to 30 degrees, left and right lateral flexion of 0 to 30 degrees, and left and right lateral rotation of 0 to 30 degrees.  Deep tendon reflexes were normal and 2+ at the knees and ankles.  He had good muscle resistive strength assessed at 5/5 for the lower extremities.  He had no loss of sensation to the thighs, legs, or feet, and no quadriceps atrophy.  There was no additional loss of range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  There was no evidence of lumbar radiculopathy by the Veteran's symptoms, physical examination, or MRI report.  The examiner determined that radiculopathy was not identified on either the physical examination or on the MRI of the lumbar spine.  Groin area pain is a common radiating pattern for lumbar spine degenerative joint disease.

In April 2011, the Veteran underwent another VA examination, at which he reported a leg length discrepancy and sharp pain in his back and right lower extremity if he sat for a length of time.  The Veteran reported no numbness, weakness, bowel, or bladder incontinence.  The Veteran had no incapacitating episodes in the past 12 months.  Forward flexion was recorded at 0 to 90 degrees with pain extending back to neutral.  Extension was recorded at 0 to 10 degrees with left-sided lower back pain.  Right and left lateral rotation was recorded at 0 to 20 degrees with pain.  Right lateral flexion was recorded at 0 to 30 degrees without pain.  Left lateral flexion was recorded at 0 to 25 degrees with pain.  Motor strength was 5/5 in all muscle groups of both lower extremities.  Sensation was intact to sharp/dull testing in all dermatomes of both lower extremities.  Reflexes were 2+ in the knee and ankle deep tendons bilaterally.   There were no additional limitations following repetitive use other than increased pain without further loss of motion.  There were no flare-ups and no effects of incoordination, fatigue, weakness, or lack of endurance on his spine function.   

In July 2011, the Veteran underwent a VA peripheral nerve examination, at which the Veteran reported pain into his bilateral buttocks which was intermittent initially and also over the posterior right thigh above the knee recurrently over the years.  The examiner noted that electro-diagnostics had been ordered for evaluation of possible sciatica and that appointment was scheduled for August 2, 2011.  However, the Veteran failed to report for that testing.  

Most recently, the Veteran underwent a VA examination in December 2012.  The Veteran's range of motion was recorded as follows: forward flexion of 90 degrees or greater with objective evidence of painful motion at 90 degrees or greater; extension of 0 degrees or greater with objective evidence of painful motion at 0 degrees or greater; right lateral flexion and left lateral flexion of 30 degrees or greater with objective evidence of painful motion at 30 degrees or greater; and right lateral rotation and left lateral rotation of 30 degrees or greater with no objective evidence of painful motion.  The Veteran did not have additional limitation in range of motion of the lumbar spine following repetitive testing.  

The Veteran was noted as having normal strength bilaterally with regard to hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  The Veteran had no muscle atrophy.  His deep tendon reflexes were noted as normal bilaterally with regard to the knee and the ankle.  Sensory examination was normal bilaterally with regard to the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  The Veteran was noted as not having radicular pain or any other signs or symptoms due to radiculopathy.  Additionally, the Veteran did not have other neurologic abnormalities or findings related to the lumbar spine, such as bowel or bladder problems.  The examiner also noted that the Veteran did not have intervertebral disc syndrome.  Finally, the examiner determined that the Veteran's lumbar spine condition did not impact his ability to work. 

The December 2012 VA examiner also noted in a separate examination for sciatica that he found no evidence of nerve root entrapment by history/physical examination.

With regard to assigning an evaluation in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine, the Board finds that there is no evidence of record reflecting that the Veteran's service-connected lumbar disability results in favorable or unfavorable ankylosis of the lumbar spine or of the entire spine, or forward flexion of the thoracolumbar spine 30 degrees or less.  As such, an evaluation in excess of 20 percent is not warranted for this service-connected disability under the General Rating Formula for Diseases and Injuries of the Spine.

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no medical evidence in the record reflecting that the Veteran had been prescribed bedrest by a physician for his service-connected lumbar spine disability.  As such, an increased rating cannot be assigned under this criteria.

With regard to Note (1), the Board recognizes that the claims file contains evidence of radicular, bowel, and erectile dysfunction complaints.  However, the claims file contains no definitive, objective medical evidence reflecting such neurologic abnormalities, as required to warrant separate ratings.  Specifically, the March 2009 VA examiner noted that the Veteran reported a history of bowel and erectile dysfunction but that neither were related to the Veteran's lumbar spine conditions.  The April 2010 VA examiner determined that radiculopathy was not identified on either the physical examination or on the MRI of the lumbar spine.  The Veteran failed to report for electro-diagnostic testing for sciatica scheduled in August 2011.  At the most recent VA examination in December 2012, the Veteran's deep tendon reflexes were noted as normal bilaterally with regard to the knee and the ankle.  Sensory examination was normal bilaterally with regard to the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  The Veteran was noted as not having radicular pain or any other signs or symptoms due to radiculopathy.  Additionally, the examiner found that the Veteran did not have other neurologic abnormalities or findings related to the lumbar spine, such as bowel or bladder problems.  As such, the Board concludes that separate compensable ratings are not warranted for any claimed neurologic abnormalities.  

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board has considered the Veteran's complaints of pain.  However, the claims file contains no medical evidence reflecting that the Veteran suffers additional limitation due to subjective complaints or repetitive motion to a severity so as to meet the criteria of an increased rating for loss of range of motion.  Therefore, the Board finds that the current evaluation already contemplates the Veteran's functional loss, and an increased rating under Deluca is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for a rating higher than 20 percent for the Veteran's service-connected disc space narrowing of the lumbar spine for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Hart, supra.

2.  Extraschedular Rating

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

In this case, the record reflects that the manifestations of the Veteran's service-connected disc space narrowing of the lumbar spine are contemplated by the schedular criteria of the ratings currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his service-connected disc space narrowing of the lumbar spine.  There is nothing unusual or exceptional about the symptoms he has due to this condition.  The Veteran's service-connected disc space narrowing of the lumbar spine is manifested primarily by limitation of motion and complaints of pain.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and the disability ratings are based on the overall severity and frequency of the symptoms of these disabilities, to include subjective complaints.  

Additionally, there is no indication that the average industrial impairment from the Veteran's disabilities would be to such a degree as to warrant the assignment of higher ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

The Board has considered that, according to Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As such, for purposes of this determination, further consideration of the Veteran's other service-connected disabilities need not be considered at this time with regard to referral for extra-schedular consideration.


ORDER

Entitlement to an evaluation in excess of 20 percent for service-connected disc space narrowing of the lumbar spine is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


